DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 was filed after the mailing date of the patent application on 14 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 14 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 8, 12, 16 are objected to because of the following informalities:  Said claim recite “the first slots”; however, the independent claims from which said claims depend recite “the plurality of first slots”.  Examiner respectfully suggests amending “the first slots” to “the plurality of first slots”.  Appropriate correction is required.
Claims 2, 6, 10, and 14 are objected to because of the following informalities:  Said claim recite “the second slots”; however, the independent claims from which said claims depend recite “the plurality of second slots”.  Examiner respectfully suggests amending “the second slots” to “the plurality of second slots”.  Appropriate correction is required.
Claims 2, 6, 10, and 14 are objected to because of the following informalities:  Said claim recite “ACK”; however, the acronym has not been properly defined.  Examiner respectfully suggests amending “ACK” to “acknowledgment (ACK)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 9 and Claim 1, said claims recite “information on at least one repetition number”, “information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission”, “information indicating one of the at least one transmission timing”, and “information indicating one of the at least one repetition number”.  Here, the reuse of “information” renders the claim unclear.  First, the recitation, “information”, can be confused with “configuration information”.  Second, the recitation, “information”, is not distinguished from the other recitations.  Examiner respectfully suggests amending to “first information on at least one repetition number”, “second information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission”, “third information indicating one of the at least one transmission timing”, and “fourth information indicating one of the at least one repetition number”.
Regarding Claims 10-12 and Claims 2-4, Claims 10-12 and Claims 2-4 are likewise rejected for depending upon Claim 9 and Claim 1 respectively.
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5 and Claim 13, said claims recite “information on at least one repetition number”, “information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission”, “information indicating one of the at least one first information on at least one repetition number”, “second information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission”, “third information indicating one of the at least one transmission timing”, and “fourth information indicating one of the at least one repetition number”.
Regarding Claims 6-8 and Claims 14-16, Claims 10-12 and Claims 2-4 are likewise rejected for depending upon Claim 5 and Claim 13 respectively.
Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4, 8, 12, and 16, said claims recite “information on a start symbol and a number of symbols of the first slots”.  Here, the reuse of “information” renders the claim unclear.  First, the recitation, “information”, can be confused with “configuration information”.  Second, the recitation, “information”, is not distinguished from the other recitations.  Examiner respectfully suggests amending to “fifth information on a start symbol and a number of symbols of the first slots”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 20200213980 A1 using the PCT Filing Date of 21 July 2017 corresponding to PCT/JP2017/026518; hereinafter referred to as “Takeda”).
Regarding Claim 9, Takeda discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver (¶199 & Fig. 14, Takeda discloses a user terminal further comprising a communication apparatus 1004); and a controller coupled with the transceiver (¶199, Takeda discloses a user terminal further comprising a processor 1001 coupled to the communication apparatus 1004) and configured to: 
receive, from a base station, configuration information including information on at least one repetition number (¶41, Takeda discloses receiving, by a user terminal from a base station, downlink control information (DCI) that indicates the number of time of repetition K) and information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission (¶41, Takeda discloses receiving, by a user terminal from a base station, downlink control information (DCI) that indicates HARQ Process Number (HPN)), 
receive, from the base station, downlink control information (DCI) including information indicating one of the at least one transmission timing (¶41, Takeda discloses receiving, by a user terminal from a base station, downlink control information (DCI) that indicates information indicating a start position in a time direction of a Physical Downlink Shared Channel (PDSCH)) and information indicating one of the at least one repetition number (¶41, Takeda discloses receiving, by a user terminal from a base station, downlink control information (DCI) that indicates the number of time of repetition K), 
receive, from the base station, data in a plurality of first slots based on a repetition number indicated by the DCI (¶60 & Fig. 2, Takeda discloses repeatedly receiving, by a user terminal from a base station, the PDSCH in a plurality of slots based upon the repetition number K), and 
transmit, to the base station, HARQ feedback in a plurality of second slots determined based on the plurality of first slots (¶62-65 & Fig. 2, Takeda discloses transmitting, by the UT to the BS, HARQ-ACK information in at least two slots where each HARQ-ACK slot is located a slots from the slot where the PDSCH was correctly decoded), wherein the HARQ feedback is set to a negatively acknowledgement (NACK) in a slot other than a slot determined based on a transmission timing indicated by the DCI among the plurality of second slots (¶62-65 & Fig. 2, Takeda discloses setting, by the UT, negative acknowledgments in slots where each of said NACK slots is not a slot indicated in the DCI because NACKs are not transmitted in slots reserved for acknowledgments).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 10, Takeda discloses the terminal of claim 9.
Takeda further discloses the controller transmits an ACK in the slot among the second slots in case that data is successfully received (¶62-65 & Fig. 2, Takeda discloses transmitting, by the UT to the BS, HARQ-ACK information indicating an acknowledgment (ACK) in at least two slots where each HARQ-ACK slot is located a slots from the slot where the PDSCH was correctly decoded.  Here, a correctly decoded PDSCH in a slot is correctly received).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 13, Takeda discloses a base station in a wireless communication system, the base station comprising: 
a transceiver (¶199 & Fig. 14, Takeda discloses a radio base station comprising a communication apparatus 1004); and a controller (¶199, Takeda discloses the radio base station further comprising a processor 1001 coupled to the communication apparatus 1004) configured to: 
transmit, to a terminal, configuration information including information on at least one repetition number (¶41, Takeda discloses transmitting, to a user terminal (UT) from a base station (BS), downlink control information (DCI) that indicates the number of time of repetition K) and information on at least one transmission timing for hybrid automatic repeat request (HARQ) feedback transmission (¶41, Takeda discloses transmitting, to the UT from the BS, the DCI that indicates HARQ Process Number (HPN)), 
¶41, Takeda discloses transmitting, to the UT from the BS, the DCI that indicates information indicating a start position in a time direction of a Physical Downlink Shared Channel (PDSCH)) and information indicating one of the at least one repetition number (¶41, Takeda discloses transmitting, to the UT from the BS, DCI that further indicates the number of time of repetition K), 
transmit, to the terminal, data in a plurality of first slots based on a repetition number indicated by the DCI (¶60 & Fig. 2, Takeda discloses repeatedly transmitting, to the UT from the BS, the PDSCH in a plurality of slots based upon the repetition number K), and 
receive, from the terminal, HARQ feedback in a plurality of second slots determined based on the plurality of first slots (¶62-65 & Fig. 2, Takeda discloses receiving, from the UT by the BS, HARQ-ACK information in at least two slots where each HARQ-ACK slot is located a slots from the slot where the PDSCH was correctly decoded), wherein the HARQ feedback is set to a negatively acknowledgement (NACK) in a slot other than a slot determined based on a transmission timing indicated by the DCI among the plurality of second slots (¶62-65 & Fig. 2, Takeda discloses setting, by the UT, negative acknowledgments in slots where each of said NACK slots is not a slot indicated in the DCI because NACKs are not transmitted in slots reserved for acknowledgments).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 14, Takeda discloses the base station of claim 13.
Takeda further discloses an ACK is received in the slot among the second slots in case that data is successfully transmitted (¶62-65 & Fig. 2, Takeda discloses receiving, from the UT by the BS, HARQ-ACK information indicating an acknowledgment (ACK) in at least two slots where each HARQ-ACK slot is located a slots from the slot where the PDSCH was correctly decoded.  Here, a correctly decoded PDSCH in a slot is correctly received).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 7, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Muruganathan et al. (US 20210321353 A1 using the PCT Filing Date of 9 August 2019 corresponding to PCT/IB2019/056810; hereinafter referred to as “Muruganathan”).
Regarding Claim 11, Takeda discloses the terminal of claim 9.
Takeda further discloses the configuration information is received through radio resource control (RRC) signaling (¶35, Takeda discloses receiving, by a user terminal from a base station, higher layer signaling, such as Radio Resource Control (RRC) signaling, that indicates the number of time of repetition K).
However, Takeda does not explicitly disclose a number of the at least one transmission timing is configured to a maximum of 8.
Muruganathan teaches a number of the at least one transmission timing is configured to a maximum of 8 (¶117-118, Muruganathan teaches a PDSCH-to-HARQ-timing-indicator field having a bit width of three bits.  A bit width having 3 bits can only indicate eight distinct values for the PDSCH-to-HARQ-timing-indicator). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Takeda by a number of the at least one transmission timing is configured to a maximum of 8 as taught by Muruganathan because uplink transmission timing is improved (Muruganathan, ¶5-6).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 15, Takeda discloses the base station of claim 13.
¶35, Takeda discloses receiving, by a user terminal from a base station, higher layer signaling, such as Radio Resource Control (RRC) signaling, that indicates the number of time of repetition K).
However, Takeda does not explicitly disclose a number of the at least one transmission timing is configured to a maximum of 8.
Muruganathan teaches a number of the at least one transmission timing is configured to a maximum of 8 (¶117-118, Muruganathan teaches a PDSCH-to-HARQ-timing-indicator field having a bit width of three bits.  A bit width having 3 bits can only indicate eight distinct values for the PDSCH-to-HARQ-timing-indicator). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Takeda by a number of the at least one transmission timing is configured to a maximum of 8 as taught by Muruganathan because uplink transmission timing is improved (Muruganathan, ¶5-6).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.
Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Gao et al. (US 20210314094 A1 using the foreign filing date of 21 September 2018 corresponding to Chinese Patent Application No. 201811106837.9; hereinafter referred to as “Gao”).
Regarding Claim 12, Takeda discloses the terminal of claim 9.
However, Takeda does not explicitly disclose the configuration information includes information on a start symbol and a number of symbols of the first slots.
¶96, Gao teaches that the configuration information indicates a starting symbol of the PDSCH and the number of symbols).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Takeda by a number of the at least one transmission timing is configured to a maximum of 8 as taught by Gao because downlink scheduling and throughput is improved when HARQ-ACK feedback is directly performed according to an actual demand of the downlink transmission (Gao, ¶114).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.
Regarding Claim 16, Takeda discloses the base station of claim 13.
However, Takeda does not explicitly disclose the configuration information includes information on a start symbol and a number of symbols of the first slots.
Gao teaches the configuration information includes information on a start symbol and a number of symbols of the first slots (¶96, Gao teaches that the configuration information indicates a starting symbol of the PDSCH and the number of symbols).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Takeda by a number of the at least one transmission timing is configured to a maximum of 8 as taught by Gao because downlink scheduling and throughput is improved when HARQ-ACK feedback is directly performed according to an actual demand of the downlink transmission (Gao, ¶114).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 16.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474